TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00290-CV


Bank One, N.A., Appellant

v.


Round Rock Independent School District; City of Austin; and Travis County, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. GV003447, HONORABLE SCOTT JENKINS, JUDGE PRESIDING 





	Appellant Bank One, N.A. has filed an unopposed motion to dismiss the appeal. 
We grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a)(2).


Before Justices Kidd, B. A. Smith and Puryear
Dismissed on Appellant's Motion
Filed:   August 30, 2001
Do Not Publish